Citation Nr: 1025929	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954 
and from August 1954 to April 1956.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for bilateral hearing loss, tinnitus, 
and PTSD.  The Board notes that during the course of the appeal, 
the Veteran's claims file was temporarily brokered to the 
Cleveland, Ohio, VA Regional Office.   

In June 2010, the Veteran testified at a video conference hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Competent evidence of hearing loss in service, manifestations 
of sensorineural hearing loss within one year following the 
Veteran's discharge from service, or of a nexus between the post 
service bilateral hearing loss disability and service, is not of 
record.  

3.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2006 and May 2006 letters sent to the 
Veteran.  In the letters, VA informed the Veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or injury 
in service, and evidence of a nexus between the post service 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letters stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the March 2006 VCAA letter to the Veteran included the 
type of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA obtained VA outpatient treatment records from August 
1995 to January 2009.  Attempts to obtain the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) have been made.  The NPRC responded in April 2006 that 
they were unable to locate the Veteran's service treatment 
records.  However, VA was able to obtain the Veteran's DD Form 
214 and the Veteran's April 1956 separation examination.  The 
Board nevertheless recognizes that it has a heightened duty to 
explain its findings and conclusions because of the missing 
records and to carefully consider the benefit-of-the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims on appeal, the Board finds 
that VA was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claims.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the disability; 
(2) contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; and 
(3) does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's claimed 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination absent 
a showing by the Veteran of a causal connection between the 
disability and service).  In this case, the Veteran has not 
brought forth evidence suggestive of a causal connection between 
the claimed disabilities and service.  The RO informed the 
Veteran that he would need medical evidence of a relationship 
between his claimed disabilities and service, and the Veteran has 
not provided such evidence or indicated where such evidence may 
be found.  

The Board has considered the case of Charles v. Principi, 16 Vet. 
App. 370 (2002) wherein the Court held that, under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since his 
discharge.  Because there was competent evidence of a current 
disability and evidence indicating an association between the 
appellant's disability and his active service, but there was not 
of record, as relied upon in part by the Board in denying his 
claim, competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.  
However, unlike Charles, in this case, there is no competent 
evidence of the Veteran's current disabilities being related to 
service.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

In a February 2010 personal statement, the Veteran stated that he 
was exposed to acoustic noise trauma during his military service.  
He explained that serving as a member of the 92nd Chemical 
Service Company, a flamethrower unit, routinely exposed him to 
acoustic trauma.  During the June 2010 hearing, the Veteran 
testified that on one occasion, a container exploded while his 
unit was testing flamethrowers.  He indicated that he began 
having hearing problems and ringing in his ears thereafter.  The 
Veteran asserts that service connection is warranted for his 
bilateral hearing loss and tinnitus.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:  

For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).  

The Board notes that in cases where the Veteran's service 
treatment records are through no fault of his own, unavailable, a 
heightened duty exists to assist the Veteran in the development 
of the case and to provide reasons or bases for any adverse 
decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, VA has made unsuccessful attempts 
to obtain the Veteran's missing service treatment records.  The 
Veteran has been advised of the RO's unsuccessful efforts and was 
requested to send any pertinent records he had.  Thus, the Board 
concludes that VA's heightened duty to assist the Veteran is 
satisfied. The Board is also mindful of the heightened obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for bilateral hearing loss and tinnitus.  The 
Veteran is competent to allege that he experienced hearing 
problems while in service; however, his assertions are not 
credible.  The Veteran's statements are inconsistent with the 
objective evidence of record.  The Veteran's April 1956 
separation examination reflected no relevant abnormalities 
relating to the ears.  Additionally, whispered voice testing was 
performed at that time, which revealed that his hearing was 
normal (15/15) bilaterally.  Based upon the evidence in the 
claims file, the first time the Veteran's bilateral hearing loss 
is shown is in a February 2008 VA outpatient treatment report, 
which is many years following the Veteran's discharge from active 
military service.  The Board notes that although the claims file 
is void of a diagnosis for tinnitus, it is readily observable by 
laypersons and does not require medical expertise to establish 
its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the Veteran is competent to describe his tinnitus 
symptomatology, and such subjective complaints have been 
documented by the medical evidence of record.  However, the 
evidence weighs against the claims, in that in-service incurrence 
is not demonstrated.  

Regarding the Veteran's continuity of symptomatology complaints, 
the Board acknowledges that the Veteran has contended, in 
essence, that his bilateral hearing loss and tinnitus have 
existed since his military service.  The Veteran is competent to 
state that his bilateral hearing loss and tinnitus developed due 
to exposure to acoustic trauma during his military service.  
Additionally, the Board, is of course, aware of the provisions of 
38 C.F.R. § 3.303(b), relating to chronicity and continuity of 
symptomatology.  

However, the evidence weighs against the Veteran's claims in this 
regard.  Again, the record establishes that there is no objective 
medical evidence of record of a hearing loss disability, 
tinnitus, or problems hearing during service or immediately 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observations is competent).  The 
Veteran's service treatment records and the absence of post 
service treatment reports until many years after service 
substantiate this.  The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that weighs 
against the existence of the alleged fact.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, "evidence of a prolonged 
period without medical complaint can be considered, along with 
other factors concerning the Veteran's health and medical 
treatment during and after military service."  Id. at 1333.  In 
addition, the record indicates that the Veteran filed claims for 
a number of other disabilities in February 1961 and in May 2002 
and did not at either time indicate that he had a problem with 
hearing loss or tinnitus or make a claim for either disability.  

Given the service treatment records, which reflect normal 
findings of the Veteran's hearing upon discharge, the absence of 
complaint or treatment until several years after service, and the 
absence of any medical evidence relating the Veteran's symptoms 
to service, the Board finds that the evidence weighs against the 
Veteran's claims.  Continuity of symptomatology has not been 
established, and the Veteran's statements more than 54 years 
after service, standing alone, are not sufficiently credible to 
provide probative information.  Moreover, there is no probative 
medical evidence suggesting a link between the Veteran's period 
of service and his bilateral hearing loss and tinnitus.  Without 
evidence of a nexus between the Veteran's military service, his 
hearing loss, and tinnitus, service connection for hearing loss 
and tinnitus must be denied.  

The Board is aware of the Veteran's contentions that his 
bilateral hearing loss and tinnitus are etiologically related to 
service.  However, competent medical evidence is required in 
order to grant service connection for the claims.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  In this case, 
the question of etiology involves complex medical questions which 
the Veteran is not competent to address.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the Veteran's claims for service connection 
for hearing loss and tinnitus cannot be granted because there is 
no evidence of hearing loss or tinnitus at the time he separated 
from service, no evidence of manifestations of sensorineural 
hearing loss to a compensable degree within one year following 
his discharge from service, no probative credible evidence of 
continuity of symptomatology of hearing loss and tinnitus from 
the time he separated from service until the first objective 
showing of hearing loss and tinnitus more than 54 years after 
service, and no competent evidence of a nexus between his hearing 
loss, tinnitus, and his active military service.  

Accordingly for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and anxiety disorder.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  

In this case, the Veteran asserts that service connection is 
warranted for his PTSD because he endured traumatic experiences 
while stationed in Korea.  In a January 2007 personal statement 
and during the June 2010 hearing, the Veteran explained that 
while on active duty, he was a member of the 92nd Chemical 
Service Company.  He explained that upon arriving to Seoul, 
Korea, his company's duties involved transferring gas masks and 
flamethrowers to another company.  On one particular occasion, 
while repairing a flamethrower, he witnessed Sergeant Arthur 
Alexander "get blown up" while testing a flamethrower.  The 
Veteran stated that the substance of the flamethrower covered his 
body.  The Veteran asserts that being exposed to this traumatic 
event while stationed in Korea caused his PTSD.  He also 
indicated that during the year 1953 his unit delivered material 
to the frontlines on a number of occasions and they were 
subjected to bombs and gunfire.  

Upon review of the claims file, the Board notes that the RO 
prepared a summary of the Veteran's claimed stressor to be sent 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) for potential verification.  In a June 2007 
response, the JSRRC noted that there was no Sergeant Alexander 
listed as killed in the year of 1952.  It was indicated that 
record showed a Pvt. First Class E. Alexander was killed in 
hostile action in October 1952 but the unit and location of death 
was not recorded.  It was noted that a morning reports (MR) 
search should be conducted concerning the casualty the Veteran 
has claimed.  As such, in February 2008, the RO contacted the 
National Personnel Records Center (NPRC) and requested that a 
search of the morning reports of the 92nd Chemical Service 
Company be conducted regarding Sergeant Alexander's death in a 
flamethrower accident from October 1, 1952 to January 1, 1953.  
In June 2008, the NPRC responded that there was no mention of any 
accidents found on the morning reports for the 92nd Chemical 
Service Company from October 1952 to January 1953.  As such, the 
JSRRC determined in July 2008 that they were unable to 
corroborate the Veteran's claimed stressor, and all efforts to 
obtain such necessary information had been exhausted.  

While it appears that the RO attempted to verify the Veteran's 
stressors, it also appears they used the incorrect dates of 
service.  As noted above, the JSRRC and NPRC both used the dates 
of October 1, 1952 to January 1, 1953 in conducting both 
searches.  However, the Veteran served in the Army from April 
1952 to April 1954 and from August 1954 to April 1956.  
Therefore, the Board finds that a remand is necessary in order to 
verify the Veteran's stressors using the correct service dates.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited only 
to that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
found that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any psychiatric disability, 
including PTSD, that is etiologically related to his military 
service.  The medical evidence of record shows that the Veteran 
has diagnoses of PTSD and anxiety disorder.  See VA outpatient 
treatment records dated February 2006 to February 2008.
As such, the issue on appeal, which has been recharacterized on 
the title page of this decision, is being remanded for additional 
due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  In this case, the RO has not considered whether 
the Veteran's diagnosis of anxiety disorder is service related.  
Thus, additional development is needed.  

In order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the appropriate government 
records depository, to include National 
Archives and Records Administration (NARA), 
JSRRC and/or any other appropriate 
facility, to corroborate the Veteran's 
claimed stressor.  Specifically, the RO 
should request unit histories, lessons 
learned, operation reports, morning 
reports, and diaries, etc., from April 1952 
to April 1954 and from August 1954 to April 
1956, for the 92nd Chemical Service 
Company.  If the particular squadron, 
company, or battalion belongs to a higher 
headquarter, the RO should request the unit 
histories, etc. for the headquarter as 
well.  All written correspondences sent and 
received should be incorporated into the 
claims file.  If the requested information 
is unavailable, the Veteran should be 
apprised of such and given the opportunity 
to submit the requested information.  

2.  Once a response has been received, 
determine whether credible supporting 
evidence that the Veteran was present for 
the claimed stressor event during service 
have been received.  
3.  Schedule the Veteran a VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are present.  
Furnish the examiner with a complete and 
accurate account of the verified 
stressor(s), if any, and the examiner must 
be instructed that only verified stressor 
events may be considered for the purpose of 
determining whether an in-service stressor 
caused the current psychiatric symptoms and 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  

If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not that the Veteran's diagnosed 
psychiatric illness is related to the 
Veteran's military service.  

4.  Undertake any additional development 
deemed necessary.  Thereafter, readjudicate 
the claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD and anxiety 
disorder.  If the benefit remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


